              Case 1:20-cv-00971-CCB Document 35 Filed 06/02/20 Page 1 of 2



 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                           (Northern Division)

 ALBERT BROWN,                           *

          Plaintiff                      *

 v.                                      *
                                                    Civil Action No.: 1:20-cv-00971-CCB
 WAYNE E. JENKINS, et al.                *

          Defendant                      *

 *        *        *   *    *     *      *      *       *     *     *    *     *     *

              NOTICE OF WITHDRAWAL AND CONTINUATION OF COUNSEL


TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that to the extent that Neil E. Duke appeared on pleadings in

this matter, he hereby withdraws his appearance as counsel of record for Defendants Wayne E.

Jenkins and Jemell Rayam.

         PLEASE TAKE FURTHER NOTICE that Thomas H. Barnard, Stuart R. Goldberg, and

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC remain counsel of record for Defendants

Wayne E. Jenkins and Jemell Rayam.

                                             Respectfully submitted,

                                             /s/
                                             Thomas H. Barnard, Fed. Bar No. 27488
                                             tbarnard@bakerdonelson.com
                                             BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, P.C.
                                             100 Light Street
                                             Baltimore, MD 21202
                                             Phone: 410-862-1185
                                             Fax: 410-547-0699
                                             Attorney for Defendants Wayne E. Jenkins and
                                             Jemell Rayam




4842-8659-5775v1
           Case 1:20-cv-00971-CCB Document 35 Filed 06/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 2nd day of June, 2020, a copy of the foregoing Notice

of Withdrawal and Continuation of Counsel was filed with the United States District Court for the

District of Maryland and served, electronically, on all counsel of record, through this Court’s

CM/ECF e-filing system.



                                                         /s/
                                                    Thomas H. Barnard, Fed. Bar No. 27488




                                               2

4842-8659-5775v1
